Case 9:18-cv-80176-BB Document 159-5 Entered on FLSD Docket 04/28/2019 Page 1 of 25




                       EXHIBIT 5
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :2Bitcoin
                                                                                                                                                     of 25

                                          Search r/Bitcoin




  Posts       Resources             Other Bitcoin Sites                Live Bitcoin Chat            Live Price Chat



           Posted by u/Contrarian__ 9 days ago              2

           The fraud continues - Craig Wright just purposely submitted a provably fake email into evidence in the
           Kleiman-Wright case

           Craig Wright's fraud continues. Yesterday, he submitted into evidence an email he says was from Dave
           Kleiman to Uyen Nguyen asking her to be a director of his 'bitcoin company' in late 2012.

           It is provably fake.

           Craig didn't realize that the email's PGP signature includes a signing timestamp along with the ID
           of the key used as metadata. Was the email actually sent in 2012? Let's ﬁnd out!

           The beginning of the signature is as follows: iQEcBAEBAgAGBQJTH+uQAAoJELiFsXrEW+0bCacH/3K

           Converted to hex, it's: 89 01 1c 04 01 01 02 00 06 05 02 53 1f eb 90 00 0a 09 10 b8 85 b1 7a c4 5b ed 1b
           09 a7 07 ﬀ 72

           We know how to ﬁnd the long ID of the key used and the timestamp of the signature. I've bolded the ID
           and italicized the timestamp. Looking on the MIT keyserver, we can ﬁnd the fake* key. The timestamp
           of the signature is 1394600848, which is March 12, 2014, two weeks before Craig ﬁled to install
           Uyen as a director of Dave's old company, and almost a year after Dave died!
           We can double-check with gpg -vv . Transcribe the email and paste it in. Here's the output:

             :signature packet: algo 1, keyid B885B17AC45BED1B
             version 4, created 1394600848, md5len 0, sigclass 0x01
             digest algo 2, begin of digest 09 a7
             hashed subpkt 2 len 4 (sig created 2014-03-12)
             subpkt 16 len 8 (issuer key ID B885B17AC45BED1B)

           (I'll note, as an aside, that Dave apparently spelled his name incorrectly and put a typo in the subject.)

           *The fake key has the same pref-hash-algos as Craig's fake keys, and were never updated.

            296 Comments  Give Award  Share                                                                                               97% Upvoted



         Comment as BSV123


https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             1/24
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :3Bitcoin
                                                                                                                                                     of 25
                                                                                             Switch  to   markdown                    COMMENT
             What are your thoughts?
                                Search r/Bitcoin




         SORT BY BEST




        EnglishBulldog 214 points · 8 days ago
        He went through all the trouble to get the proper version of GNUPG from the right time period
             but didn't bother to put time into understanding what is in a PGP signature! Amazing.

                 Reply     Give Award       Share    Report      Save


             Contrarian__  88 points · 8 days ago
             Haha, yup, that was the ﬁrst thing I checked.
                     Reply     Give Award       Share     Report     Save


                 Morph77 23 points · 8 days ago
                 Thanks for sharing.
                          Reply     Give Award       Share     Report     Save

                 24 more replies


             Patri_Kelley 11 points · 8 days ago · edited 8 days ago
             Correct me if I am wrong, for this software, isn't all he would have to do is disconnect his pc
                  from the internet and change the time on his system? If true this guy is veriﬁably less
                  computer capable than a 12 year-old who hacked his Xbox achievements. Is he really even a
                  doctor or did he fake that too?
                  I think I am wrong, but, nevertheless, he is still dumb though.
                     Reply     Give Award       Share     Report     Save


                 CryptoNoob-17 13 points · 8 days ago
                 He is really a doctor. He has 1 doctorate, a PhD in Philosophy. At a conference he
                      wheeled in a wheelbarrow of diplomas. 1 PhD and the rest were just fake master's
                      degrees. I say fake, because clearly he doesn't know much about Computer Science.
                      There was the time when he didn't know the diﬀerence between Kb and Kib when
                      calculating how long a 56K modem would take to download a 10 min block. There was
                      another incident where he showed oﬀ his C++ "skills" by copy & pasting a simple "Hello
                      World" program.

                          Reply     Give Award       Share     Report     Save



https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             2/24
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :4Bitcoin
                                                                                                                                                     of 25
                       VerlorenesMetallgeld        2 points · 8 days ago
                   
                                     Search r/Bitcoin
                           I think it actually was assembly code which he fucked up by using the wrong kind of
                           comments

                               Reply    Give Award       Share     Report      Save


                      jewelrystore648 2 points · 8 days ago
                      hmm I guess crypto is not the one for him, Guess he should just return to the meds
                           world
                               Reply    Give Award       Share     Report      Save


                               Patri_Kelley 1 point · 6 days ago

                                   PhD in Philosophy

                                Philosophy is not psychology.
                                   Reply     Give Award       Share     Report     Save


                               jewelrystore648 2 points             · 6 days ago

                               ow sorry my bad.
                                        Reply     Give Award       Share     Report     Save


                                   charonaa 2 points · 2 days ago

                                        psychology
                                    and psychology is not psychiatry. psychology is not meds world either...
                                        Reply     Give Award       Share     Report     Save


                                    Patri_Kelley 1 point · 2 days ago
                                    I am aware; one assumption at a time, it is not like "meds world" exists
                                         either.
                                             Reply    Give Award       Share     Report     Save


                          dooglus 1 point · 5 days ago · edited 5 days ago

                               He is really a doctor. He has 1 doctorate, a PhD in Philosophy

                           Not according to the university he got it from:
                           https://twitter.com/mashable/status/675193059408265216
                           Edit: https://researchoutput.csu.edu.au/en/publications/the-quantiﬁcation-of-
                           information-systems-risk-a-look-at-quantita-3 seems to show he did get the PhD years
                           later.
                               Reply    Give Award       Share     Report      Save


                                                              1 point · 5 days ago
                           TweetsInCommentsBot
                           @mashable
                                    2015-12-11 05:59
                                    Update: Australian university says Craig Wright did not complete a PhD as
                                    claimed. http://on.mash.to/1Z2BJqu

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             3/24
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :5Bitcoin
                                                                                                                                                     of 25
                                    [Attached pic] [Imgur rehost]
                                        Search r/Bitcoin
                                This message was created by a bot

                                [/r/Bitcoin, please donate to keep the bot running] [Contact creator] [Source code]


                                   Reply     Give Award       Share     Report     Save

                      18 more replies

            2 more replies




        mrxsdcuqr7x284k6 73 points · 8 days ago
        "Unless I hear otherwise, I will assume you are coming on-board [as a director of my business]"
             I'm going to use this technique to assemble an amazing board for directors for my dog-walking
             business.
             But seriously, OP, can you send this info to Ira Kleiman's legal team? I'll bet they'd like to know
             about it.
                 Reply     Give Award       Share    Report      Save


             TwatoshiSuckafucko 4 points · 8 days ago
             No one here actually reads the case. This wasn't submitted into evidence by Team Craig at
                  all. You know what that means, right? No? Thought so. Yet 1000 upvotes.
                     Reply     Give Award       Share     Report     Save




        antikama 161 points · 8 days ago
        'Don't ever, ever try to lie to the internet - because they will catch you.'"
             Gabe Newel
                 Reply     Give Award       Share    Report      Save


             veritas103108 redditor for 3 months                 90 points · 8 days ago

             "Craig Wright is a fraud."
                       Abraham Lincoln

                     Reply     Give Award       Share     Report     Save


                 NullFlex 47 points · 8 days ago
                 "man fuck craig" -albert einstein
                   Reply Give Award Share Report                          Save


                      b0nusmeme redditor for 3 months 18 points                     · 8 days ago

                      Even I think he's been way out of line.
                           - Robin Williams
                               Reply    Give Award       Share     Report      Save


                          YoungScholar89 30 points · 8 days ago

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             4/24
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :6Bitcoin
                                                                                                                                                     of 25
                    "Craig Wright can suck my balls" - Kate Winslet
                                          Search r/Bitcoin
                               Reply    Give Award       Share     Report      Save


                           Cryptolution 21 points · 8 days ago
                           "Craig Wright can eat Kenny's asshole" - Cartman
                             Reply Give Award Share Report Save

                               Miffers 32 points · 8 days ago
                               Two Craigs don’t make it Wright
                                 Reply Give Award Share Report                          Save


                                    DefNotARussianShill redditor for 6 weeks                 7 points · 8 days ago

                                    Two Craig’s one cup
                                      Reply Give Award Share Report                         Save


                                    bnibbler 5 points · 8 days ago
                                    Don't fall for this Craigslist advertisement people, It's a scam.
                                             Reply    Give Award       Share     Report     Save


                                         Cryptolution 2 points · 8 days ago
                                         This is a scam I can get behind!
                                           Reply Give Award Share Report                           Save


                                    tinfoilery 1 point · 8 days ago
                                    Chortle! Good job sir
                                      Reply Give Award Share                     Report     Save


                                    Cryptolution 1 point · 8 days ago
                                    lmao!!!!
                                      Reply Give Award Share Report                         Save


                           losh11 3 points · 8 days ago
                           Someone should pay her to say that.
                                   Reply     Give Award       Share     Report     Save


                      Morph77 5 points · 8 days ago
                      Craig... Right?
                        Reply Give Award Share                     Report      Save


                      eqleriq 7 points · 8 days ago
                      "Vacate your home I come to brake your bones
                           Americas nightmare we at it again
                           A desert eagle and a black mack 10
                           They'll never know what happened

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             5/24
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :7Bitcoin
                                                                                                                                                     of 25
                           When we come through them cowards don't want none
                                     Search r/Bitcoin
                           They screaming at they murderer's but walkin' with no guns
                           Come with me but don't run and die where your standin'
                           See I'm holdin' on this cannon and your life I'm demandin'"
                           - mahatma gandhi
                               Reply    Give Award       Share     Report      Save


                           walloon5 1 point · 8 days ago
                           "Our words are backed by NUCLEAR WEAPONS"
                                -Gandhi
                                   Reply     Give Award       Share     Report     Save


                 fappaderp 6 points · 8 days ago
                 "I'm Abraham Lincoln."
                      - Craig Wright
                          Reply     Give Award       Share     Report     Save


                      chris101sb 1 point ·            8 days ago

                      "I'm Craig Lincoln"
                           - Peter Todd

                               Reply    Give Award       Share     Report      Save


                                                        2 points · 8 days ago
                           NickDaGamer1998
                           "It just works."
                                - Todd Howard
                                   Reply     Give Award       Share     Report     Save


                      Thonggrrrl15 redditor for a day 1 point · 5 days ago
                      Haha, I wish I had an award to invest in this.
                        Reply Give Award Share Report Save

                 Morph77 3 points · 8 days ago
                 what a quote lol
                   Reply Give Award Share                      Report     Save


                      veritas103108 redditor for 3 months 5 points · 8 days ago
                      In the spirit of Craig Wright, Abraham Lincoln actually said that. And don't call me a
                           fraud unless you can prove he didn't!
                               Reply    Give Award       Share     Report      Save


                           Morph77 2 points · 8 days ago
                           I agree, can't prove it.
                             Reply Give Award Share                     Report     Save
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             6/24
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :8Bitcoin
                                                                                                                                                     of 25

                                          Search r/Bitcoin
                           TaleRecursion 1 point · 8 days ago
                           PGP signature of it didn't happen
                             Reply Give Award Share Report                         Save


             sixf0ur 26 points · 8 days ago
             "Don't ever, for any reason, do anything, to anyone, for any reason, ever, no matter what, no
                  matter where, or who, or who you are with, or where you are going, or where you've been,
                  ever, for any reason whatsoever."
                  Michael Scott
                     Reply     Give Award       Share     Report     Save


                 exab 3 points · 8 days ago
                 This is deep.
                   Reply Give Award Share                      Report     Save


                      jon34560 2 points · 8 days ago
                      And wide.
                        Reply Give Award Share                     Report      Save


                           SmutSlacker 2 points ·             7 days ago

                           That's what she said
                                   Reply     Give Award       Share     Report     Save


                           TaleRecursion 1 point           · 8 days ago

                           And self-referent
                                   Reply     Give Award       Share     Report     Save


                      TipToeThruCrypto 1 point · 8 days ago
                      Yeah at least 1/3 of the way down the comments page.
                        Reply Give Award Share Report Save

                      hashestohashes 1 point             · 8 days ago

                      thats what she said
                        Reply Give Award                 Share     Report      Save


                     N0tMyRealAcct 2 points · 8 days ago

                          Wayne Gretzky

                          Reply     Give Award       Share     Report     Save


                 kerato 2 points · 8 days ago
                 Came here for the Michael Scott quote
                      Was not dissapointed
                          Reply     Give Award       Share     Report     Save

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             7/24
4/25/2019
       Case            The fraud continues -Document
                9:18-cv-80176-BB             Craig Wright just159-5
                                                               purposely submitted
                                                                          Entered  a provably fake email
                                                                                        on FLSD          into evidence
                                                                                                      Docket           in the Kleiman-Wright
                                                                                                                    04/28/2019          Page case :9Bitcoin
                                                                                                                                                     of 25
            1 more reply
                                          Search r/Bitcoin


        CryptoM173 57 points · 8 days ago
        Is anyone contacting Kleiman's attorney to point this out?
          Reply Give Award Share Report Save

             FluxSeer 11 points · 8 days ago
             This
               Reply Give Award Share Report                         Save


                 Contrarian__  48 points · 8 days ago
                 One of Kleiman's attorneys 'liked' a Twitter post on the topic.
                   Reply Give Award Share Report Save

                      jkrushal 14 points · 8 days ago
                      That's awesome.
                        Reply Give Award Share                     Report      Save


                      nicholashathaway redditor for 3 weeks 3 points · 8 days ago
                      Any chance you can give a link or the source or the twitter handle of the lawyer?
                           Thanks!
                               Reply    Give Award       Share     Report      Save




        Marcion_Sinope 43 points · 8 days ago
        Put another felony on the barbie.
                 Reply     Give Award       Share    Report      Save




        varikonniemi 65 points · 8 days ago
        Amazing if this won't lead to some charges in itself. Giving fake evidence while not being the
             defendant is illegal at least over here.
                 Reply     Give Award       Share    Report      Save


             Renben9 41 points · 8 days ago
             Up to 2 years prison sentence.
                  http://www.legislation.gov.uk/ukpga/Geo5/1-2/6
                     Reply     Give Award       Share     Report     Save


                 TipToeThruCrypto 3 points · 8 days ago
                 This case is taking place in Florida
                   Reply Give Award Share Report                          Save


                      ZPM1 redditor for 3 months 6 points · 8 days ago
                      Not a lawyer but I saw something about up to 5 years in the U.S.
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                             8/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case10
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
                          Reply     Give  Award     Share       Report    Save
                                          Search r/Bitcoin
                           TipToeThruCrypto 1 point · 7 days ago
                           Probably not - afaict 5 years is for purgery in criminal cases. This is a civil case.
                             Reply Give Award Share Report Save

                      nspectre 4 points · 8 days ago
                      So Craig Wright is Florida Man?
                        Reply Give Award Share Report                          Save


                           Septem_151 4 points · 8 days ago
                           Well there’s no evidence that he’s not, sooo...
                             Reply Give Award Share Report Save

                           TipToeThruCrypto 3 points · 8 days ago
                           He would ﬁt in well in /r/FloridaMan
                             Reply Give Award Share Report Save

                               brwtx 3 points · 8 days ago

                                   Craig Wright

                                In the US the scammers and spammers always seem to be from Florida.
                                   Reply     Give Award       Share     Report     Save


                               nspectre 2 points · 8 days ago
                               And incorporated in Delaware. :)
                                 Reply Give Award Share Report                          Save


                           chabes 1 point · 8 days ago
                           Kleinman lived in Florida
                             Reply Give Award Share                     Report     Save


                      Renben9 1 point · 8 days ago
                      Oh, then it's 5 years and up to 15 if the case involves a serious enough felony.
                           Questionable tough, if UK would allow an extradition.
                               Reply    Give Award       Share     Report      Save


             FluxSeer 7 points · 8 days ago
             In this case he is the defendant. Kleiman estate is suing him
               Reply Give Award Share Report Save

                 varikonniemi 3 points · 8 days ago
                 oh my, i'm really out of the loop of all the drama.
                   Reply Give Award Share Report Save
                      2 more replies

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            9/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case11
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25

             Eksander 5 points Search
                                · 8 daysr/Bitcoin
                                         ago

             The defendent can give fake evidence??
               Reply Give Award Share Report Save

                 Renben9 1 point · 8 days ago
                 In some jurisdictions (which are not banana republics), yes.
                      Not sure of the UK, tough. Skimmed over the law linked above and couldn't ﬁnd a clause
                      that gives carte blanche for defendants.
                          Reply     Give Award       Share     Report     Save


                 varikonniemi 1 point · 8 days ago
                 This is common western legal tradition, defendant cannot be charged for lying.
                   Reply Give Award Share Report Save


        cpjackso 28 points · 8 days ago
        He retrospectively made Kleiman a director of his company co1n ltd nearly a year after his
             death - for a period that was 2 years prior.
             https://beta.companieshouse.gov.uk/company/08248988/ﬁling-history

                 Reply     Give Award       Share    Report      Save

            27 more replies




        poopiemess 21 points · 8 days ago
        Craig is going to jail. The question is, in which country?
          Reply Give Award Share Report Save

             s1lverbox 6 points · 8 days ago
             Delist Craig Wright.
               Reply Give Award Share                     Report     Save


             TipToeThruCrypto 3 points · 8 days ago
             It's all part of his plan to weasel out of the unfulﬁllable deal he made with nChain.
                  I'd bet a coin or two this all ends with Calvin Ayre and CSW falling out and suing each other
                  into oblivion.
                     Reply     Give Award       Share     Report     Save


             walloon5 3 points · 8 days ago
             So far it seems like he got the most out of Austrailia
               Reply Give Award Share Report Save

             giszmo 6 points · 8 days ago
             The sooner the better :(
               Reply Give Award Share                     Report     Save

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            10/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case12
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25

        brendzy 75 points · 8 Search
                               days agor/Bitcoin

        Someone really has it out for CW. Submitting fraudulent evidence in his case under his name.
             Hope CW ﬁnds out who is framing him.
                 Reply     Give Award       Share    Report      Save


             brendzy 42 points · 8 days ago
             Did i really need to include /s?
               Reply Give Award Share Report                         Save


                 zluckdog 24 points · 8 days ago
                 a ﬂeeting moment, i almost ate that onion
                   Reply Give Award Share Report Save

                 fraidknot 3 points · 8 days ago
                 At least it has a name
                   Reply Give Award Share                      Report     Save


                                            4 points · 8 days ago
                      WikiTextBot
                      Poe's law
                           Poe's law is an adage of Internet culture stating that, without a clear indicator of the
                           author's intent, it is impossible to create a parody of extreme views so obviously
                           exaggerated that it cannot be mistaken by some readers for a sincere expression of
                           the parodied views. The original statement, by Nathan Poe, read:
                           Without a winking smiley or other blatant display of humor, it is utterly impossible to
                           parody a Creationist in such a way that someone won't mistake for the genuine
                           article.


                           [   ^PM | Exclude ^me | Exclude from ^subreddit | FAQ / ^Information | ^Source ] Downvote to
                           remove | v0.28


                                Reply   Give Award       Share     Report      Save


                 DesignerAccount 5 points · 8 days ago
                 Yes. CSW shills might very well say some shit like that.
                   Reply Give Award Share Report Save

                     J2383 2 points · 8 days ago

                          Did i really need to include /s?

                      Not sure why, but apparently some people needed it.
                          Reply     Give Award       Share     Report     Save


                      TaleRecursion 1 point ·            8 days ago

                      It really needed /s /s
                        Reply Give Award                 Share     Report      Save


https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            11/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case13
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
                 ZPM1 redditor for 3 months 1 point · 8 days ago
                                Search r/Bitcoin
                 Unless you are only now being sarcastic about needing to include a /s? Hmmmmm
                          Reply     Give Award       Share     Report     Save




        ZPM1 redditor for 3 months 12 points · 8 days ago
        That is huge. Talk about hoisted on his own petard. If that was submitted as evidence to the
             court it is out of his hands now, is a very signiﬁcant lie and is demonstrably fraudulent. This is
             no longer he said she said on the internet this is a legal document submitted to the court.
             There go all the libel cases as well as any judge who knows that he has a history of submitting
             fraudulent documents to court will have a ﬁeld day with him. In all honesty, as a favor to Craig,
             his best bet now is to drop all litigation he has initiated, apologize profusely and repeatedly to
             all involved for the hurt and damage he has caused to attempt to avoid jail time. He should
             note he has a failing and will be seeking help, might be too late. A ﬁve billion dollar lawsuit is
             likely going to be a pretty watched case and while I am not a lawyer my understanding is
             falsifying court documents is a felony.
                 Reply     Give Award       Share    Report      Save


           Comment deleted by user           8 days ago


                 ZPM1 redditor for 3 months 4 points · 8 days ago
                 I agree entirely, also because he seems to be a congenital liar, but I would still say his
                      best course of action is to stop digging, plead for any kind of settlement with Klienman
                      or however you spell it and drop all other litigation. If this was submitted as a legal court
                      document he is REKT, the Kleinman estate is after him and if the OPs analysis is correct
                      CW just commited a felony. I can imagine his lawyers just love him now. Guess we will
                      also see whether he has deep pockets to try and drag this out or is near insolvent. Just
                      wildly speculating now, but given that CW needed 15 million dollars from nChain to pay
                      oﬀ previous business debts, after BTC was already worth billions to tens of billions of
                      dollars, given his history of lying there is a very decent chance he is not any sort of early
                      miner BTC whale at all. Perhaps he is being propped up ﬁnancially by Calvin Ayres. Time
                      will tell if he has, what did he say at a speech when he was in Uganda or some such, "I
                      have more money than your entire country" cause he may likely need it to avoid a
                      signiﬁcant jail sentence. Poor Craig, poor, poor Craig, even that wheelbarow full of
                      diplomas you brought up on stage can't get you out of this one.
                          Reply     Give Award       Share     Report     Save


             ncsakira 2 points · 8 days ago
             But in his mind he still need that supercomputer to crack the USB that he stole from kleiman
                  with 300k btc. Hence why he is in trouble with the Australian tax oﬃce. To get grants for
                  imaginary projects.
                     Reply     Give Award       Share     Report     Save




        markimget 21 points · 8 days ago
        If this is legitimate, you or someone should ﬁle an amicus curiae brief and get him convicted of
             perjury.
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            12/24
4/25/2019
      Case            The fraud continuesDocument
              9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                          159-5        submitted a provably
                                                                                     on FLSDfake email into evidence
                                                                                                   Docket            in the Kleiman-Wright
                                                                                                                 04/28/2019          Page  case14
                                                                                                                                               : Bitcoin
                                                                                                                                                    of 25
               Reply Give  Award      Share     Report      Save
                                          Search r/Bitcoin


        aznar 10 points · 8 days ago
        All those years practicing and he still doesn't know how to properly create his fakes?
             Fraud AND slow learner

                 Reply     Give Award       Share    Report      Save




        AmoBitcoin 38 points · 8 days ago
        I am hypnotized by the gaudy spectacle presented by this serial fabricator, fraud after fraud
             and lie after lie without any compunction or sense of scruples.

                 Reply     Give Award       Share    Report      Save


             joeknowswhoiam 30 points · 8 days ago
             Did you eat a thesaurus for lunch today? ;)
                     Reply     Give Award       Share     Report     Save


                 BashCo 22 points · 8 days ago
                 om nom onomatopoeia
                          Reply     Give Award       Share     Report     Save


                 ZPM1 redditor for 3 months                1 point · 8 days ago

                 Stayed at a Holiday Inn
                          Reply     Give Award       Share     Report     Save


             marsPlastic 6 points · 8 days ago
             It really is incredible. I actually ﬁnd it it really hard to understand, sort of like how we can't
                  really understand high numbers. Just boggles my mind.

                     Reply     Give Award       Share     Report     Save


             gonzobon 3 points · 8 days ago
             Compunction isn't a word.
                  googles
                  I'll be damned.

                     Reply     Give Award       Share     Report     Save


                 BeakMeat 1 point            · 7 days ago

                 Com-punk'd!
                          Reply     Give Award       Share     Report     Save

                 4 more replies


                                         1 point · 8 days ago
             TipToeThruCrypto
             aka psycopath

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                           13/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case15
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
                   Reply  Give   Award     Share     Report      Save
                                          Search r/Bitcoin


        MiyamotoMustashi redditor for 5 weeks                   8 points · 8 days ago

        This should be good.
          Reply Give Award Share Report                          Save




        HK_frank 6 points · 8 days ago
        Playing devil's advocate here; do we know that this document was actually submitted as
             evidence? Searching the case number on Google leads back to this scribd ﬁle and a bunch of
             other unrelated material. Then there's the misspelling of Kleiman's name, the term "Australian
             IRS" (there is no such agency) and the fact that it presents Craig Wright in a negative light. Who
             wrote this and why?

                 Reply     Give Award       Share    Report      Save


             Contrarian__  2 points · 8 days ago
             Here. The email is referred to as "Exhibit A".
                     Reply     Give Award       Share     Report     Save


                 HK_frank 6 points · 8 days ago
                 No, that's just a link to this collection of documents. How do we prove they're the real
                      ones the court is seeing?

                          Reply     Give Award       Share     Report     Save


                      nyaaaa 1 point · 6 days ago
                      https://www.reddit.com/r/Bitcoin/comments/beuxnf/craig_wright_withdraws_email_w
                           incorrectly_dated/

                           Him withdrawing it should be proof enough that he submitted it.
                           Now stop.

                               Reply    Give Award       Share     Report      Save




        3DprintRC redditor for 3 months 5 points · 8 days ago
        He's hilariously inept for a "computer scientist".
                 Reply     Give Award       Share    Report      Save




        BlueeDog4 4 points · 8 days ago
        I think it will be hilarious if he ends up in jail for trying to defraud the court.
          Reply Give Award Share Report Save


        BashCo 15 points · 8 days ago
        I wonder if this stuﬀ should be posted to rbtc instead of r/Bitcoin. I mean, Roger and Craig were
             best buddies and Roger elevated Craig for several years. As far as I'm concerned, he's Roger's

https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            14/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case16
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
             problem at least as much as he is ours. The only person who can put a stop to this nonsense is
             Roger himself.      Search r/Bitcoin

                 Reply     Give Award       Share    Report      Save


             Contrarian__  12 points               · 8 days ago

             I posted it to btc ﬁrst.
                  I post this stuﬀ here mostly for the laughs.
                     Reply     Give Award       Share     Report     Save


                 logical 4 points · 8 days ago
                 Can I just say, it made me laugh. I love the stupidity of Craig Wright, fraud extraordinaire.
                   Reply Give Award Share Report Save
                 1 more reply


                 simplelifestyle 5 points · 8 days ago

                     I mean, Roger and Craig were best buddies and Roger elevated Craig for several years.

                  Roger, Craig and Alvin are a bunch of scammers with a long shady record:

                  https://old.reddit.com/r/Bitcoin/comments/7cgzbv/so_i_did_5minutes_of_digging_and_oh_m
                  y_god/
                     Reply     Give Award       Share     Report     Save


             DesignerAccount 9 points · 8 days ago
             Roger is a huge hypocrite and opportunist. He's now trying to ride the CSW hate wave, so
                  not his problem at all. Actually a weapon in his bcash crusade, use this to legitimize his
                  bcash vs Craig's.
                     Reply     Give Award       Share     Report     Save


                 BashCo 13 points · 8 days ago
                 Their hypocrisy was made all too clear when he and his employees started banning
                      people from their sub for talking about BSV because it’s an altcoin. Oh the irony.
                          Reply     Give Award       Share     Report     Save


                      MarcBago 3 points · 8 days ago
                      That’s too funny
                        Reply Give Award Share Report                          Save


                      DesignerAccount 1 point · 8 days ago
                      I was banned there because I mentioned that Bitcoin Core (BTCC) is faster, with more
                           on chain capacity and lower fees than bcash...
                           Reason? Talking about a scam coin is not allowed.

                               Reply    Give Award       Share     Report      Save


                          TastyRatio 1 point · 8 days ago


https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            15/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case17
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
                    I 100% agree with /u/DesignerAccount, it is yet another publicity stunt by the
                                    Search r/Bitcoin
                           desperate scammers full of BAB to dump since bitmain bankruptcy. Oh, and don't
                           forget that OP, contrarian, is a BAB shill and likely involved with deadalnix.

                           You must not let RV astroturﬁng get out of hand here, his shill agency bitcoinX.io is
                           full of socks now trying to legitimize BAB among BTCers by joining up the mob. They
                           are doing this in rCC and there's a mod there I think they control/bought.
                           ps: if there was still an iota of doubt on how much an opportunist RV is:
                           https://youtu.be/Ygv-2YXrxxA

                               Reply    Give Award       Share     Report      Save

                          1 more reply

                 2 more replies


             giszmo 2 points · 8 days ago
             If getting rid of one fraud requires another fraud, we're screwed.
               Reply Give Award Share Report Save
            9 more replies




        Madbreaks 4 points · 8 days ago
        REKT! You are doing god's work my son #bow
          Reply Give Award Share Report Save


        b0nusmeme redditor for 3 months                  3 points · 8 days ago

        I love this community
                 Reply     Give Award       Share    Report      Save




        PrinceKael 5 points · 8 days ago
        Not only that but last week in his post he included a screenshot of some anonymous email
             service he purchased using his credit card (lol) for the bitcoin.org domain as proof. However
             those packages could be purchased for any domain even if you don't own/control it and did not
             include a date.
                 Reply     Give Award       Share    Report      Save




        dhimmel 7 points · 8 days ago
        From my understanding of the original post, it appears that Craig submitted to the court an
             email claiming to be from Dave to Uyen in 2012. However, the PGP Signature is dated from
             2014. Apparently this is after Dave died.
             So does the PGP signature actually validate the email contents or not? It seems that if not, the
             email is fraudulent (unless there are some encoding/text complications). However, if the PGP
             signature does validate, then Craig got a hold of Dave's PGP private key after his death? Or
             possibly the email is real and the system time was misconﬁgured on Dave's machine?
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            16/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case18
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
             In short, I'm curious about the PGP signature more generally and whether it attests that the
                                  Search r/Bitcoin
             content of the email was written by Dave?
                 Reply     Give Award       Share    Report      Save


                 Contrarian__  17 points · 8 days ago

                     then Craig got a hold of Dave's PGP private key after his death?
                  No, he faked a PGP key for Dave and backdated it to 2007 and uploaded it to the MIT key
                  server. He just forgot to backdate his computer when he faked this email.

                     Reply     Give Award       Share     Report     Save


                 TipToeThruCrypto 4 points · 8 days ago · edited 8 days ago
                 Just to add a little more info for those who aren't very familiar with PGP: Anyone, even
                      you dear reader, could make a PGP key for any email you want, and backdate it and
                      upload it to a keyserver.
                      The fact that this fakleiman PGP key was also generated with ciphers that were not
                      preferred (or not even integrated into the GnuPG library?) until years after the key's
                      supposed creation time, just like Faketoshi's other fake, backdated PGP keys is a damning
                      and tell-tale sign that it is a fake.

                          Reply     Give Award       Share     Report     Save


                      BeakMeat 1 point · 7 days ago
                      So you could, theoretically, copy this email and add to it "Craig Wright blows goats"
                           and backdate it to Abraham Lincoln's inaugural speech?

                               Reply    Give Award       Share     Report      Save


                 dhimmel 3 points · 8 days ago
                 I see. So Craig impersonates Dave by generating a PGP key that uses Dave's email. Does
                      the MIT key server have history information for each public key, like when it was
                      uploaded and which other identities vouch for its authenticity? Isn't there some
                      infrastructure for determining whether a key actually belongs to certain identity? This
                      approach should provide additional evidence that the PGP key did not belong to Dave.
                          Reply     Give Award       Share     Report     Save


                      bundabrg 3 points · 8 days ago
                      I do not think so. Keyservers will sync between each other using various methods.
                           Best option is someone who pulled a full dump (about 7.5Gb today) before the dates
                           in question but they would need to also have some method to prove that the dump
                           actually occurred then as well.

                           In short, I'm a little staggered at how little history and logging is kept on these
                           keyservers.
                               Reply    Give Award       Share     Report      Save


                               HardLuckLabs 1 point · 8 days ago

                          
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            17/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case19
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
                                PGP keyservers are a nexus for self-shared identity. They are expressly NOT an
                                      Search r/Bitcoin
                                authority or a validation service.

                                   Reply     Give Award       Share     Report     Save


                 sQtWLgK 10 points · 8 days ago

                     the email is real and the system time was misconﬁgured on Dave's machine?

                  uhm, how often is your system time conﬁgured to two years in the future? this is not
                  something that happens accidentally, and even if you force it, many parts of the system start
                  complaining loudly (package managers, certiﬁcate mangers, web browsers...)
                  Also, Dave would have conﬁgured time to be the one when, in the future, Craig would most
                  likely be trying to impersonate him?

                  Finally, Craig has a very vast pattern of backdating all sorts of things, from pgp keys to
                  comments to blog posts, multiple times

                     Reply     Give Award       Share     Report     Save


                 dhimmel 3 points · 8 days ago
                 Those are good points, although my main interest is disproving this possibility beyond a
                      reasonable chance of doubt, which would likely be the standard should he be charged
                      with perjury for this matter.

                          Reply     Give Award       Share     Report     Save


                      sQtWLgK 2 points · 8 days ago
                      but that Dave would have misconﬁgured time to the exact point in the future when,
                           later, Craig would put Nguyen in charge of co1n? that is far beyond reasonable

                           yes, it is possible too that aliens used an atlantis device to crack the crypto algorithms
                           and shared that knowledge with Craig -- try to disprove that with absolutely zero
                           doubt...
                           Craig is very obviously lying in a way where it would beneﬁt him. This ﬁts a pattern of
                           multiple dozens of lies (on that same and similar subjects) these last years. IMO he is
                           guilty of perjury even under strict standards.
                               Reply    Give Award       Share     Report      Save


             spicysandwich1 redditor for 2 weeks 1 point · 8 days ago
             Who is this uyen person, anyone contacted him?
                     Reply     Give Award       Share     Report     Save




        ttoqq 3 points · 8 days ago
        This is too good. Craig behind bars Wright.
          Reply Give Award Share Report Save


        ip_address_freely 3 points · 8 days ago
        So when is Craig going to jail, that’s really what I want to know.
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            18/24
4/25/2019
      Case            The fraud continuesDocument
              9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                          159-5        submitted a provably
                                                                                     on FLSDfake email into evidence
                                                                                                   Docket            in the Kleiman-Wright
                                                                                                                 04/28/2019          Page  case20
                                                                                                                                               : Bitcoin
                                                                                                                                                    of 25
               Reply Give  Award      Share     Report      Save
                                          Search r/Bitcoin
           Comment deleted by user           8 days ago



        DudeGotRekt 3 points · 8 days ago
        Unbelievable research...i think Dave would be giving you a great deal of thanks today as well if
             he were alive....well done friend

                 Reply     Give Award       Share    Report      Save




        TinderSurprisee 3 points · 8 days ago
        LOL .... not knowing about the PGP sig yet still claiming to be Satoshi Nakamoto
                 Reply     Give Award       Share    Report      Save




        chris101sb 3 points · 8 days ago
        Now Calvin claims it wasn't Craig who submitted this email as evidence. Is this true?
             https://twitter.com/CalvinAyre/status/1118433338908467201?s=19
                 Reply     Give Award       Share    Report      Save


             chris101sb 3 points · 8 days ago
             Apparently it is not true. Craig did submit this email as "Exhibit A":
                  https://twitter.com/F0lks1/status/1118441076698820609

                     Reply     Give Award       Share     Report     Save


                                                     3 points · 8 days ago
                 TweetsInCommentsBot
                 @F0lks1
                           2019-04-17 09:08
                           @CalvinAyre That e-mail is referred to as "Exhibit A" in this ==>
                           https://www.scribd.com/document/406520917/Wright-Request
                           So, Yes, Craig Wright did submit this E-mail to court.
                           @CalvinAyre See you in court ! "You reap what you sow"

                      This message was created by a bot

                      [/r/Bitcoin, please donate to keep the bot running] [Contact creator] [Source code]


                          Reply     Give Award       Share     Report     Save


             TweetsInCommentsBot               1 point · 8 days ago

             @CalvinAyre
                      2019-04-17 08:37
                      good example of how over the top the cyberbullying of Craig is. Now documents
                      submitted to court by a guy suing Craig are being called Craig fakes. Guys can we please
                      just stop all of this and leave the father of this industry in peace!
                      #CraigisSatoshi.
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                           19/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case21
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
                      https://www.np.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright
                                   Search r/Bitcoin
                      _just_purposely/

                  This message was created by a bot

                  [/r/Bitcoin, please donate to keep the bot running] [Contact creator] [Source code]


                     Reply     Give Award       Share     Report     Save




        admiralCeres 3 points · 8 days ago
        I hope this will be brought to the Court's attention.
          Reply Give Award Share Report Save


        rseibane 4 points · 8 days ago
        Where can we check if this document was presented by Craig Wright and not by Ira Kleiman?
                 Reply     Give Award       Share    Report      Save




        General_Illus 2 points · 8 days ago
        Haha. Lol on trying to trick Bitcoin community.
                 Reply     Give Award       Share    Report      Save




        n0rynsyra redditor for 6 weeks 2 points · 8 days ago
        fuck you craig wrong fuck you calvin fuckface
                 Reply     Give Award       Share    Report      Save




        CryptoRothbard 2 points · 8 days ago
        Can't wait for CSW to be behind bars :)
          Reply Give Award Share Report Save


        drunkmakerel redditor for 4 weeks 2 points                   · 8 days ago

        wtf thought the delisting would work
                 Reply     Give Award       Share    Report      Save




        joebabana 2 points · 8 days ago
        Crypto world too needs villain. No fun with just heroes.
                 Reply     Give Award       Share    Report      Save




        shimshimmaShanghai 2 points · 8 days ago
        This is getting ridiculous, I know, because I am Satoshi (for evidence check this comment)
                 Reply     Give Award       Share    Report      Save



https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            20/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case22
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25

        okstib 2 points · 8 days ago
                               Search r/Bitcoin
        So then Ira is not Satoshi Nakamoto?


             Good job gregtrarian

                 Reply     Give Award       Share    Report      Save




        HeisenbergBTC redditor for 3 months 2 points                    · 8 days ago

        Serial forger
          Reply Give Award Share Report Save


        heytheresleepysmile 3 points · 8 days ago
        You are a gangster and a gentleman.
          Reply Give Award Share Report Save


        FacesOfEth 2 points · 8 days ago
        Contrarian is Satoshi..
                 Reply     Give Award       Share    Report      Save




        ctrlbreak 1 point · 8 days ago
        Has anyone pulled the actual legal doc from Pacer? I'm trying to verify this for myself... but can't
             pay for an account with a non-US CC.

                 Reply     Give Award       Share    Report      Save


             Contrarian__  3 points · 8 days ago
             Do I have to do everything for you? The email is referred to as Exhibit A.
                     Reply     Give Award       Share     Report     Save


                 ctrlbreak 5 points · 8 days ago
                 Have you tried not being an asshole? I was asking if anyone else had pulled the actual
                      document from PACER... explaining why I *couldn't* myself. WTF is wrong with you?

                          Reply     Give Award       Share     Report     Save


                 HK_frank 2 points · 8 days ago
                 That link just goes back to the documents uploaded by "haonho" to scribd, there's
                      nothing saying these documents themselves are the real ones.

                          Reply     Give Award       Share     Report     Save


                      Contrarian__  3 points · 8 days ago
                      Pay for them yourself, cheapo.
                               Reply    Give Award       Share     Report      Save

                          9 more replies
https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            21/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case23
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25

             theochino 1 point ·Search
                                  7 days r/Bitcoin
                                         ago

             What is the index number ? I can put it in The freee courtlisyener
                     Reply     Give Award       Share     Report     Save




        [deleted] 1 point · 8 days ago
        use live distro of gnu/linux kids.
          Reply Give Award Share Report                          Save




        I-am-the-noob 1 point · 8 days ago
        nice work
          Reply Give Award Share Report                          Save




        heatdeathofpizza 1 point · 8 days ago
        Why do you know how to do this? Something you learned for work or as a hobby?
                 Reply     Give Award       Share    Report      Save




        Morph77 1 point            · 8 days ago

        #delistSV
                 Reply     Give Award       Share    Report      Save




        eqleriq 1 point · 8 days ago
        hey that's cool but someone make sure the lawyers involved are aware of this
                 Reply     Give Award       Share    Report      Save




        FluxSeer 1 point · 8 days ago
        Great detective work.
             !lntip 20000

                 Reply     Give Award       Share    Report      Save


             lntipbot 1 point · 8 days ago
             Hi u/FluxSeer, thanks for tipping u/Contrarian__ 20000 satoshis!

                  More info | Balance | Deposit | Withdraw | Something wrong? Have a question? Send me a message


                     Reply     Give Award       Share     Report     Save




        jeffreyruﬁno 1 point · 8 days ago
        How the hell are they doing to judge this case?


https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            22/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case24
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
             I hope they have technical people with investigation skills to help
                                 Search r/Bitcoin
                 Reply     Give Award       Share    Report      Save




        KalEll66 1 point · 8 days ago
        Lied under oath! Jail him.
          Reply Give Award Share                     Report      Save




        TipToeThruCrypto 1 point · 8 days ago · edited 8 days ago
        Can someone upload this to a site that doesn't require javascript and shitbook/fuckle accounts
             to download? Such as https://anonﬁles.com or https://bayﬁles.com TY

                 Reply     Give Award       Share    Report      Save




        trixyd 1 point · 8 days ago
        So Craig is proving he's a fraud in court. The gall and hubris is staggering.
          Reply Give Award Share Report Save


        deeneendo 1 point · 8 days ago
        I am the true FIST OF THE NORTH STAR!!!
             oops, wrong thread
                 Reply     Give Award       Share    Report      Save




        Bitcoin_21 1 point · 8 days ago
        awwww, the good old faketoshi :)
             Craig Wright is a born fraudster.

                 Reply     Give Award       Share    Report      Save




        Sacha303 1 point · 8 days ago
        ...incoming egg on face. When you see what you hope to see rather than what's there.
                 Reply     Give Award       Share    Report      Save


             Contrarian__  2 points · 8 days ago
             We'll see, BSV mouthbreather, we'll see...
                     Reply     Give Award       Share     Report     Save




        Jerry_French 1 point · 7 days ago
        If Craig Wright is fake, why is he being sue for 5 billion dollars? Sorry if this has been answered
             already.
                 Reply     Give Award       Share    Report      Save



https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            23/24
4/25/2019
      Case             The fraud continuesDocument
               9:18-cv-80176-BB           - Craig Wright just purposely Entered
                                                           159-5        submitted a provably
                                                                                      on FLSDfake email into evidence
                                                                                                    Docket            in the Kleiman-Wright
                                                                                                                  04/28/2019          Page  case25
                                                                                                                                                : Bitcoin
                                                                                                                                                     of 25
        mazinger-B 1 point · 7 days ago
                              Search r/Bitcoin
        I am the real Craig Wright
                 Reply     Give Award       Share    Report      Save




        tuscanespace 1 point · 7 days ago
        It's very important that we get this evidence to the Kleiman's family! Is there anyone out there
             who knows how to do this?
             The more I read into this case the more horrifying I ﬁnd it. Craig Wright has basically ripped oﬀ
             the estate of a dead guy. He's stolen money from the family of his dead friend. The wealth he
             ﬂashes on social media is criminal proceeds from crimes. It's absolutely disgusting and we can't
             stand for it.
                 Reply     Give Award       Share    Report      Save




https://www.reddit.com/r/Bitcoin/comments/bdxkii/the_fraud_continues_craig_wright_just_purposely/                                                            24/24
